Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 14, 2016

The Court of Appeals hereby passes the following order:

A15A1839. KELL v. JP MORGAN CHASE BANK, N.A.

      The appellee has filed a motion to dismiss this case for lack of jurisdiction. On
June 30, 2014, the trial court denied appellant’s motion seeking pauper status. On
July 21, 2014, the court entered an order denying appellant’s motion for partial
summary judgment. Appellant filed a timely notice of direct appeal from the court’s
denial of pauper status on July 29, 2014 (docketed as A15A1730). On August 19,
2014, however, the appellant filed a separate “Notice of Direct Appeal” from the trial
court’s denial of his motion for partial summary judgment. But the denial of a motion
for partial summary judgment requires an application for interlocutory review
following the trial court’s certification of the matter for immediate review. See OCGA
§ 5-6-34 (b). And, even assuming that appellant could have raised the denial of the
motion for partial summary judgment in his pending direct appeal of the denial of
pauper status, he failed to do so. See OCGA § 5-6-34 (d) (where appeal is taken under
any provision of subsection (a), (b), or (c) of OCGA § 5-6-34, all judgments, rulings,
or orders rendered in the case raised shall be reviewed without regard to appealability
of judgment or ruling standing alone). Because this court is deprived of jurisdiction
in this matter, the appellee’s motion to dismiss this appeal is hereby GRANTED.
Court of Appeals of the State of Georgia
                                     01/14/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.